ULTRASONIC WELDING MEMBER AND ULTRASONIC WELDING METHOD

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group II, drawn to the method, and species a., where the ultrasonic welding member has a plurality of streaks (together comprising claims 6-8 and 10), is acknowledged.  Claims 1-5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 11, 2021.

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, the examiner suggests replacing “a thermoplastic resin” in lines 3-4 with –a first thermoplastic resin–, “a thermoplastic resin” in line 4 with –a second thermoplastic resin–, and “a thermoplastic resin” in line 8 with –a third thermoplastic resin–, to clarify that the thermoplastic resins of the first member, the second member, and the ultrasonic welding member are not necessarily (but may be) the same.  (The examiner notes that the specification provides support for either embodiment, i.e., the thermoplastic resins being different or the same.)
If this suggestion is adopted, then “the thermoplastic resin” in claim 10, line 2, should be replaced with –the third thermoplastic resin–.
Appropriate correction is required.

Claim Rejections—35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 3,765,973).
Regarding claim 6, Kramer teaches an ultrasonic welding method (Abstract) comprising a step for holding an ultrasonic welding member (energy concentrating element 44) which is independent of a first member (first part 40) and a second member (second part 42) between a surface 41 to be welded of the first member 40 including a thermoplastic resin and a surface 43 to be welded of the second member 42 including a thermoplastic resin and having a shape parallel to or fitted into the surface 41 to be welded of the first member 40 (Fig. 1-2; col. 3, LL. 4-15), and a step for welding the first member 40 and the second member 42 by applying ultrasonic vibration to the ultrasonic welding member 44 (Fig. 3; col. 3, LL. 19-30), wherein the ultrasonic welding member 44 includes a thermoplastic resin (col. 3, LL. 36-38), and in the step for holding the ultrasonic welding member 44 between the surface 41 to be welded of the first member 
Kramer further suggests in the drawings of the ultrasonic welding member 44 that the ultrasonic welding member 44 has a fairly loose weave, with less area occupied by the filaments than by the gaps between them (Fig. 1-3), which one of ordinary skill in the art would have recognized as facilitating the flowing and intermixing of the thermoplastic materials of the first member 40, the second member 42, and the ultrasonic welding member 44 taught by Kramer (col. 3, LL. 19-26, LL. 36-38).  Further, this configuration (less area occupied by bonding places than by non-bonding places of the ultrasonic welding member) is clearly illustrated for all of the additional embodiments of the ultrasonic welding member taught by Kramer (Fig. 4-7; col. 2, LL. 25-36).  Therefore, it would have been obvious to one of ordinary skill in the art to dispose the 
Regarding claim 7, the ultrasonic welding member 44 at least partially includes a plurality of streaks (i.e., the filaments of the screening) (Fig. 1-3; col. 3, LL. 11-15).
Regarding claim 8, the ultrasonic welding member 44 is, at least partially, a substantially lattice-shaped fabric or textile mesh, and when the ultrasonic welding member is held between the surface to be welded of the first member and the surface to be welded of the second member, crossing parts of threads of the mesh form the bonding places between the ultrasonic welding member 44 and the surface 41 to be welded of the first member 40 and the bonding places between the ultrasonic welding member 44 and the surface 43 to be welded of the second member 42 (Fig. 1-3; col. 3, LL. 11-29).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer as applied to claims 6-8 above, and further in view of Barger (US 3,874,963).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745